07/05/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                        Assigned on Briefs December 7, 2021

                   STATE OF TENNESSEE v. DANA BAKER

                 Appeal from the Circuit Court for Madison County
                      No. 20-01 Roy B. Morgan, Jr., Judge
                     ___________________________________

                           No. W2021-00498-CCA-R3-CD
                       ___________________________________


The defendant, Dana Baker, challenges his Madison County Circuit Court convictions of
one count of assault, see T.C.A. § 39-13-101(a)(1), and one count of obstructing or
preventing the service of process, see id. § 39-16-602(c), on grounds that an alleged Fourth
Amendment violation prohibited his convictions and that the evidence was insufficient to
support his convictions. Because the evidence was insufficient to support either of the
defendant’s convictions, the convictions are reversed, and the charges are dismissed.

    Tenn. R. App. P. 3; Judgments of the Circuit Court Reversed and Dismissed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., J., joined. TIMOTHY L. EASTER, J., filed a dissenting opinion.

Cory Hancock (on appeal) and Mark Donahoe (at trial), Jackson, Tennessee, for the
appellant, Dana Baker.

Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Michelle R. Shirley,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              The Madison County Grand Jury charged the defendant and his wife, Andrea
Baker, with one count of simple assault and one count of obstructing or preventing service
of process related to events that took place at their home on June 19, 2019. Evidence
presented at the bench trial in this case established that on that date, Jackson Police
Department Officers Kelly Mason and Curtis Cozart visited the Bakers’ home to serve a
criminal summons on Mrs. Baker. Upon arriving at the home, Officer Cozart activated his
body camera to record the encounter. Officer Cozart testified that the body camera footage
was unedited and contained a “100 percent” accurate depiction of the events.

               The video, which was exhibited to the officer’s testimony, showed the
defendant and Mrs. Baker sitting in their open garage as Officer Mason and Officer Cozart
approached. As he walked toward the garage, Officer Mason held up a sheet of paper and
said, “I hate to be the bearer of bad news, but the neighbor is prosecuting.” Neither officer
stated that they had come to the residence to serve Mrs. Baker with a criminal summons.
At that point, the defendant told Mrs. Baker to go inside the house, adding, “[N]obody is
leaving this property.” Officer Mason warned the defendant not to dictate “what was going
to happen.” The defendant then walked over to the door leading from the garage into the
house and stood in the doorframe. A doorbell was mounted on the frame to the door. Mrs.
Baker rose from her chair and walked toward the door. One of the officers stated, “You’re
not going to jail.” Mrs. Baker proceeded into the house and told the officers to leave. Then
she and the defendant attempted to shut the door. The officers, instead of leaving, moved
swiftly towards the door and, just before the door swung shut, Officer Mason braced the
left side of the door with his left forearm and Officer Cozart the right side. After a short
struggle, the officers forced their way into the residence, where Mrs. Baker again told them
to leave. Instead, they arrested the defendant and Mrs. Baker. After placing the Bakers
under arrest, one of the officers mentioned the criminal summons for the first time and
stated that they had only come to obtain Mrs. Baker’s signature. The officers did not
attempt to complete service of the summons after placing Mrs. Baker under arrest.

              Officer Cozart testified that after they secured the defendant and Mrs. Baker
in handcuffs, he looked at Officer Mason’s arm and noticed that it was “very swollen from
them trying to shut the door.” He testified, “[Officer Mason] couldn’t clinch a fist. He
was struggling with that. So he had to go to the doctor immediately when we got done.”
Officer Cozart confirmed that Officer Mason was not injured prior to the encounter.

              During cross-examination, Officer Cozart recalled that he had visited the
Bakers’ residence at least one other time due to a neighbor’s calling the police. Officer
Cozart admitted that neither he nor Officer Mason ever advised the defendant or Mrs. Baker
of the reason for their arrests. When asked why Officer Cozart did not serve the summons
on Mrs. Baker after he arrested her, he replied, “If they had given us a chance in the first
place it would have already been served.” Officer Cozart conceded that Officer Mason
would not have been injured had they simply allowed the Bakers to go inside but said that
he was “never going to allow the door to close because if the door would have closed, there
could have been a possibility for somebody to go get a weapon or anything of that nature.”
Officer Cozart insisted that although neither the defendant nor Mrs. Baker stated or gave
any other indication that they had gone into the residence to obtain a weapon, “We didn’t
know initially what they were doing.” He added, “I mean, they were the ones that were
                                            -2-
being aggressive initially.” He acknowledged that there had never been an issue with
weapons at this residence in the past. He admitted that the officers did not have a warrant
for Mrs. Baker’s arrest and that they only had a criminal summons. He also admitted that
neither he nor Officer Mason mentioned that they were there to serve a criminal summons
until after they forced their way into the residence and placed both the defendant and Mrs.
Baker under arrest. Officer Cozart conceded that neither officer asked Mrs. Baker to sign
anything at any point and that, as a result, Mrs. Baker did not refuse to sign the summons.
The defendant did not tell Mrs. Baker not to sign anything.

              During redirect examination, Officer Cozart insisted that based on his
education and experience as a police officer, the Bakers’ “furtive movements” put the
officers on edge. Officer Cozart explained that he and Officer Mason pursued the
defendant and Mrs. Baker into their home despite that they did not have a warrant because
they were unsure of what the pair might do next. He said that, “when they tried to shut the
door injuring my partner, that process took care of itself. . . . I don’t have to explain why
that took place.”

               Officer Mason testified that he and Officer Cozart went to the Baker
residence to serve a summons on Mrs. Baker and that the defendant “self-injected himself
into this whole situation for reasons unknown.” He said that, when the officer attempted
“to serve the summons to her, she attempted to flee inside the house and barricade herself.”
Officer Mason stated that the officers “proceeded over to the doorway to prevent that from
occurring and happening.” As the Bakers attempted to close the door, Officer Mason
“placed my arm upward” to prevent the door from closing. He testified that, at that point,
one of the Bakers, “I believe it was [the defendant] pushed the door forward striking the
wood doorframe bar piece into my arm at that point causing injury to my person, which is
assault on an officer.” He said that he “then switched my mindset to a fresh pursuit to enter
the house and to take them into custody.”

               Officer Mason testified that he noticed the injury to his arm as he walked
back down the driveway and “it felt a little tingly.” He said that, during the search of the
defendant’s person, he “noticed I couldn’t like simply curl my fingers, and . . . then I
noticed I started getting like a throbbing pain.” He “looked down at my arm and I had like
a huge hematoma on the outside.” At this point, Officer Mason told Officer Cozart that he
needed to be driven to the hospital. Officer Mason’s medical records, which were exhibited
to his testimony, established that he was diagnosed with a “deep bruise, what they call like
a subdural hematoma[.]” Officer Mason testified that he suffered pain from the injury and
that he did not regain “full function of my hand” for “about a day, day and a half.”

              Officer Mason testified that he arrested the Bakers for “assault and I believe
obstruction.” He said that the criminal summons “was served on them at the jail.”
                                            -3-
                During cross-examination, Officer Mason agreed that he had stated in the
affidavit of complaint that Mrs. Baker had said, “I’m not signing anything.” He conceded,
after watching the video footage, that Mrs. Baker had never said any such thing. He
insisted, however, that Mrs. Baker’s “actions substantiated her trying to evade being served
a summons.” Officer Mason initially maintained that he had informed the Bakers that the
officers were there to serve a summons and that all they needed was Mrs. Baker’s signature.
After re-watching the video again, however, he acknowledged that he did not, at any point
prior to their arrest, tell the Bakers that the officers were there to serve a summons and did
not, at any point, ask Mrs. Baker to sign anything. Officer Mason admitted that he did not
have a warrant when he forced his way into the Bakers’ home. He said that it never crossed
his mind to simply serve the summons after entering the house.

               During redirect examination, Officer Mason testified that although he did not
tell the Bakers that they were there to serve a summons, he did tell them, “You’re not going
to jail” and that the neighbor “is prosecuting you.” He also claimed that he told the
defendant why he was being arrested but that the exchange was not included on the video
because Officer Cozart wore the body camera and it did not record Officer Mason’s audio.

              Neither the defendant nor Mrs. Baker elected to testify or put on any other
proof. The trial judge found them both guilty as charged. The court imposed a total
effective sentence of 11 months and 29 days to be served on community corrections. The
defendant filed a timely but unsuccessful motion for new trial followed by a timely appeal.
In this appeal, the defendant asserts that the officers committed a Fourth Amendment
violation by entering his garage without a warrant. Additionally, the defendant challenges
the sufficiency of the evidence to support both of his convictions. The State responds that
the defendant’s Fourth Amendment claim is waived for failure to raise the issue prior to
this appeal. The State also contends that the evidence is sufficient to support the
defendant’s convictions.

                              I. Fourth Amendment Violation

               The defendant contends that Officers Mason and Cozart violated his Fourth
Amendment rights by entering his home without a warrant and that the officers’ entry could
not be supported by exigent circumstances because the officers created any exigency by
their own conduct. The State asserts that the defendant waived his constitutional claim by
failing to raise it prior to trial.




                                            -4-
                                              Waiver

                The defendant did not file either a motion to suppress or a motion to dismiss
based upon any perceived Fourth Amendment violation prior to trial. Tennessee Rule of
Criminal Procedure 12(f) requires that all pretrial motions, including motions to suppress
evidence or to dismiss a charge on certain grounds, be raised prior to trial or be waived.
See Tenn. R. Crim. P. 12(b)(3) (motions to suppress evidence classified as pretrial
motions); Tenn. R. Crim. P. 12(f). Although the defendant did argue that his Fourth
Amendment rights had been violated and asked the trial court to make a ruling whether the
garage was part of the curtilage of the home, the record establishes that he did not do so
prior to trial and that his challenge was actually more a request for dismissal on grounds
that prosecution was essentially barred in light of the violation. To the extent that the
defendant’s claim was one that had to be raised prior to trial, we hold that it has been
waived. Waiver aside, as will we discuss below, the alleged Fourth Amendment violation
did not warrant dismissal of the charges.

                                        Impact of Violation

               The Fourth Amendment protects “[t]he right of the people to be secure in
their persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. amend. IV. “At the very core” of the amendment “stands the right of a man to
retreat into his own home and there be free from unreasonable governmental intrusion.”
Silverman v. United States, 365 U.S. 505, 511 (1961). “It is axiomatic that the ‘physical
entry of the home is the chief evil against which the wording of the Fourth Amendment is
directed.’” Welsh v. Wisconsin, 466 U.S. 740, 748 (1984) (citation omitted). The
“principal protection against unnecessary intrusions into private dwellings is the warrant
requirement imposed by the Fourth Amendment on agents of the government who seek to
enter the home for purposes of search or arrest.” Id. (citation omitted). For this reason,
warrantless entry into a residence, in the absence of an exception to the warrant
requirement, is presumptively unreasonable, see id. at 749, and evidence obtained in
violation of Fourth Amendment rights is subject to exclusion, see generally Mapp v. Ohio,
367 U.S. 643, 660 (1961).

               Officers Mason and Cozart certainly had the right to go to the Baker
residence to serve the criminal summons on Mrs. Baker. “[A] police officer not armed
with a warrant may approach a home and knock, precisely because that is ‘no more than
any private citizen might do.’” Florida v. Jardines, 569 U.S. 1, 8 (2013) (quoting Kentucky
v. King, 563 U.S. 452, 469 (2011)). They also had the right to enter the Bakers’ garage
given that the garage was open and that both Bakers were sitting facing the street. As
noted, a doorbell was located on the interior doorframe. See Jardines, 569 U.S. at 8 (“‘A
license may be implied from the habits of the country,’ notwithstanding the ‘strict rule of
                                            -5-
the English common law as to entry upon a close.’” quoting McKee v. Gratz, 260 U.S. 127,
136 (1922) (Holmes, J.)); see also State v. Eddie Leroy Rowlett, No. M2011-00485-CCA-
R3-CD, 2013 WL 749502, at *11 (Tenn. Crim. App., Nashville Feb. 26, 2013) (stating that
“[p]olice officers conducting official business have the same rights as members of the
general public, and as such they may enter any area of a person’s property into which the
general public is implicitly invited for purposes of pursuing legitimate business or social
interests”). At that point, the defendant was free to end the interaction, ask the officers to
leave, and enter his home. See, e.g., King, 563 U.S. at 470 (stating that “the occupant need
not allow the officers to enter the premises and may refuse to answer any questions at any
time”).

              The intrusion beyond the garage into the house is, to be sure, a different
matter. Despite the warrant requirement, police may enter a person’s home if “‘the
exigencies of the situation’ make the needs of law enforcement so compelling that the
warrantless search is objectively reasonable under the Fourth Amendment.” Brigham City
v. Stuart, 547 U.S. 398, 403 (2006) (quoting Mincey v. Arizona, 437 U.S. 385, 393-94
(1978)). That being said, “the police bear a heavy burden when attempting to demonstrate
an urgent need that might justify warrantless” entry into a suspect’s residence. Welsh, 466
U.S. at 749-50. The Court has been hesitant to find “exigent circumstances, especially
when warrantless arrests in the home are at issue,” particularly “when the underlying
offense for which there is probable cause to arrest is relatively minor.” Id. Importantly,
the police may not circumvent the warrant requirement and enter the home under the
auspices of an exigency “created by the law enforcement officer’s actions.” State v. Scott,
619 S.W.3d 196, 207 (Tenn. 2021) (citing State v. Carter, 160 S.W.3d 526, 532 (Tenn.
2005)). Here, no evidence suggested that “the ‘urgent need for immediate action’” had
“become[] too compelling to impose upon governmental actors the attendant delay that
accompanies obtaining a warrant.” See State v. Reynolds, 504 S.W.3d 283, 304 (Tenn.
2016) (quoting State v. Meeks, 262 S.W.3d 710, 723 (Tenn. 2008)). Neither the defendant
nor Mrs. Baker threatened the officers in any way. No evidence supported the officers’
claim that the Bakers might have been going into the residence to arm themselves. To the
contrary, although the Bakers were clearly upset, both asked the officers to leave and then
attempted to retreat into their home. There was no danger of the destruction of evidence,
and the crime that was the subject of the criminal summons, criminal trespass, fits the very
definition of a “minor offense.” Consequently, the officers had no justification for the
warrantless entry into the Bakers’ home.

              The question then becomes, had the issue not been waived, what impact, if
any, the Fourth Amendment violation had on the defendant’s convictions. That the remedy
for a violation of the Fourth Amendment is “the exclusion of such illegally obtained
evidence assume[s] implicitly that the remedy does not extend to barring the prosecution
altogether.” United States v. Blue, 384 U.S. 251, 255 (1966). Because Officers Mason and
                                            -6-
Cozart violated the defendant’s Fourth Amendment rights by entering his home and
arresting him without a warrant, the defendant “would at most be entitled to suppress the
evidence” obtained as a result of the violation “and its fruits if they were sought to be used
against him at trial.” Id. Here, however, the defendant did not seek suppression of any
evidence, and, indeed, no evidence obtained as a result of the Fourth Amendment violation
was admitted at trial. See State v. Abernathy, 159 S.W.3d 601, 604 (Tenn. Crim. App.
2004) (evidence of a defendant’s “criminal conduct committed subsequent to an illegal
arrest, or even as a result thereof, should not be suppressible under the exclusionary rule.”
(citation omitted)).

               The Fourth Amendment does not shield the defendant from prosecution for
criminal actions he took in the exercise of his constitutional rights. This is true even though
the alleged assault was ostensibly the result of the defendant’s attempt to exercise his
constitutional right to “retreat into his own home.” “If a suspect’s response to” a
constitutional violation “is itself a new, distinct crime, then the police constitutionally may
arrest the [suspect] for that crime.” United States v. Sprinkle, 106 F.3d 613, 619 (4th Cir.
1997) (quoting United States v. Bailey, 691 F.2d 1009, 1017 (11th Cir. 1982)). To be sure,
the defendant had the right to terminate his interaction with the officers, and, under the
facts of this case, they had no right to pursue him into his residence. He did not, however,
have the right to commit assault in the process. Cf. T.C.A. § 39-16-602(b) (stating that
“[e]xcept as provided in § 39-11-611, it is no defense to prosecution under” subsection (a)
of Code section 39-16-602 “that the stop, frisk, halt arrest or search was unlawful”); § 39-
11-611(e) (permitting a person to “resist a halt at a roadblock, arrest, search, or stop and
frisk that the person using force knows is being made by a law enforcement officer” only
when the “officer uses or attempts to use greater force than necessary to make the arrest,
search, stop and frisk, or halt; and . . . [t]he person using force reasonably believes that the
force is immediately necessary to protect against the law enforcement officer’s use or
attempted use of greater force than necessary”). Consequently, even in the absence of
waiver, the Fourth Amendment violation did not bar the defendant’s convictions.

                                            I. Sufficiency

             The defendant contends that the evidence was insufficient to support his
convictions. The State asserts that the evidence was sufficient.

              Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
                                             -7-
S.W.3d at 379. The verdict of the trier-of-fact resolves any questions concerning the
credibility of the witnesses, the weight and value of the evidence, and the factual issues
raised by the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).
Significantly, this court must afford the State the strongest legitimate view of the evidence
contained in the record as well as all reasonable and legitimate inferences which may be
drawn from the evidence. Id. In a bench trial, the trial judge’s verdict carries the same
weight as a jury verdict. State v. Hatchett, 560 S.W.2d 627, 630 (Tenn. 1978).

              As charged in this case, “[i]t is an offense for a person to intentionally prevent
or obstruct an officer of the state or any other person known to be a civil process server in
serving, or attempting to serve or execute, any legal writ or process.” T.C.A. § 39-16-
602(c). “‘Intentional’ refers to a person who acts intentionally with respect to the nature
of the conduct or to a result of the conduct when it is the person’s conscious objective or
desire to engage in the conduct or cause the result.” Id. § 39-11-302(a). “Intentional
conduct or an intentional result occurs when the defendant wants to do the act or achieve
the criminal objective.” Id., Advisory Comm’n Comments.

              The evidence adduced at trial established that Officers Mason and Cozart
approached the defendant and Mrs. Baker as they sat in their open garage. Officer Mason
held up a folded piece of paper and stated, “I hate to be the bearer of bad news, but the
neighbor is prosecuting.” Neither officer told the Bakers that they were there to serve Mrs.
Baker with a criminal summons. Indeed, neither officer ever identified the folded piece of
paper as a criminal summons. When the officers entered the garage, the defendant told
Mrs. Baker to go inside the house and said, “[N]obody is leaving this property[.]” The
defendant then walked into the house via the door connecting the house and the garage and
beckoned Mrs. Baker to follow. She did so. Mrs. Baker told the officers to leave, and the
Bakers then attempted to close the door to the officers. Without explaining that they were
there to serve a criminal summons or to obtain Mrs. Baker’s signature, the officers forced
their way into the Bakers’ residence and placed them both under arrest. Only after the
Bakers were under arrest did either officer mention the criminal summons.

               In our view, a defendant cannot intentionally prevent or obstruct service of
“any legal writ or process” if he does not know that the officer is “attempting to serve . . .
any legal writ or process.” Holding up a folded piece of paper and saying that a neighbor
had elected “to press charges” is not the same thing as communicating that they were there
to serve a criminal summons, or any other legal document for that matter. The officers did
not ask Mrs. Baker to sign the summons, and consequently she neither signed the summons
nor refused to sign it. See Tenn. R. Crim. P. 4(g), (h). Neither officer provided any other
information, even in response to Mrs. Baker’s question, “For what?” Indeed, the officers
did not mention the fact that they had a criminal summons or indicate that they were only
there to obtain Mrs. Baker’s signature on the summons until after they had forced their way
                                             -8-
into the house and arrested both Bakers. Additionally, the defendant’s simply telling Mrs.
Baker to go into the house did not rise to the level of preventing or obstructing the service
of process, even if his delivery was rather more vehement than necessary. Moreover,
because the officers had no right to enter the Baker residence to serve the summons absent
consent to do so, the defendant’s action in closing the door to the officers cannot form the
basis of a conviction for preventing or obstructing the service of the summons. Finally,
the record establishes that the summons was served on Mrs. Baker that same day at the
police station. As a result, the evidence did not show that the defendant intentionally
prevented or obstructed the service of the criminal summons in this case. In consequence,
the evidence did not show that the defendant intentionally prevented or obstructed the
service of the criminal summons in this case, and that conviction must be reversed and the
charge dismissed.

                 “A person commits assault who . . . [i]ntentionally, knowingly or recklessly
causes bodily injury to another.” Id. § 39-13-101(a)(1). “‘Bodily injury’ includes a cut,
abrasion, bruise, burn or disfigurement, and physical pain or temporary illness or
impairment of the function of a bodily member, organ, or mental faculty . . . .” Id. § 39-
11-106(a)(3). Assault committed “pursuant to Tennessee Code Annotated section 39-13-
101(a)(1) is a result-of-conduct offense.” State v. Dorothy Denise Cross, No. E2013-
02133-CCA-R3CD, 2014 WL 4748337, at *4 (Tenn. Crim. App., Knoxville, Sept. 25,
2014).” As a result, here “‘[i]ntentional’ refers to a person who acts intentionally with
respect to . . . a result of the conduct when it is the person’s conscious objective or desire
to . . . cause the result.” T.C.A. § 39-11-302(a). “A person acts knowingly with respect to
a result of the person’s conduct when the person is aware that the conduct is reasonably
certain to cause the result.” Id. § 39-11-302(b). “‘Reckless’ refers to a person who acts
recklessly with respect to . . . the result of the conduct when the person is aware of but
consciously disregards a substantial and unjustifiable risk that . . . the result will occur.”
Id. § 39-11-302(c). “The risk must be of such a nature and degree that its disregard
constitutes a gross deviation from the standard of care that an ordinary person would
exercise under all the circumstances as viewed from the accused person’s standpoint.” Id.

              Because the Fourth Amendment violation did not bar the defendant’s
conviction of assault, despite that the Fourth Amendment violation unquestionably
precipitated the struggle, see Sprinkle, 106 F.3d at 619, the assault charge presented a
question of fact. At this point, we note that the State relied upon the video recording from
Officer Cozart’s body camera to establish the essential facts of the offenses, and, as a result,
the verdict did not turn on any credibility determination by the trial judge. See State v.
Mitchell, 343 S.W.3d 381, 392 (Tenn. 2011) (noting that a reviewing court does not use
video evidence to undermine the credibility determinations of the trier of fact); State v.
Garcia, 123 S.W.3d 335, 344 (Tenn. 2003) (a reviewing court may use video evidence to
determine that a finding of fact was erroneous); see also State v. Farrar, 355 S.W.3d 582,
                                             -9-
587 (Tenn. Crim. App. 2011) (applying the physical facts rule to determine that video
recording belied certain assertions made by witnesses).

               As the defendant correctly observes, the video recording from Officer
Cozart’s body camera does not show that the defendant forcefully closed Officer Mason’s
arm between the door and the frame. The recording shows the defendant and Mrs. Baker
beginning the process of closing the door, which opens to the inside of the house, as Officer
Mason rushes to the door. The officer then uses his forearm to push the door from the
outside while the defendant and Mrs. Baker brace it from inside the house. The door is not
solid but has glass panes separated by mullions. Officer Mason’s left arm, the one injured
in the kerfuffle, can be seen against the mullion in the paned area nearest the hinge side of
the door. Officer Cozart’s hand can be seen forcing the door on the knob side. The medical
records established that Officer Mason was evaluated and released with a diagnosis of a
bruise immediately after his interaction with the Bakers. From this evidence, the trial court
could have concluded that Officer Mason’s arm was injured during the interaction and that
the injury satisfied the definition of “bodily injury.”

               The evidence does not establish, however, that the defendant acted at least
recklessly, much less intentionally or knowingly, in attempting to close the door. See State
v. Binette, 33 S.W.3d 215, 220 (Tenn. 2000). Our review of the video does not support a
conclusion that the defendant attempted to slam the door against the officer in a reckless
manner. Instead, the video shows the defendant and Mrs. Baker attempting to close the
door in the manner that any person might close the door to an unwanted visitor. As they
did so, Officer Mason forcefully braces his left arm against the mullioned portion of the
door. Additionally, particularly given that Officer Mason himself was unsure at what point
his arm was injured, the evidence does not establish that Officer Mason’s injury was the
result of the defendant’s attempting to close the door and not the officer’s own action in
attempting to force the door open. “A result-of-conduct offense requires that the culpable
mental state accompany the result as opposed to the nature of the conduct.” State v.
Ducker, 27 S.W.3d 889, 896 (Tenn. 2000) (citing Wallace v. State, 763 S.W.2d 628 (Tex.
Ct. App. 1989). “The focus is on whether the actor possessed the required culpability to
effectuate the result that the legislature has specified.” Ducker, 27 S.W.3d at 896. Because
the evidence did not establish that Officer Mason’s injury was actually the result of the
defendant’s reckless conduct, we reverse the defendant’s conviction of assault and dismiss
the charge.

                                        Conclusion

             Based on the foregoing, the judgments of the trial court are reversed, and the
charges are dismissed.

                                           - 10 -
   ____________________________________
   JAMES CURWOOD WITT, JR., JUDGE




- 11 -